Citation Nr: 0123283	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-47 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), initially 
rated as 30 percent disabling from June 1995 to August 26, 
1996, and 50 percent disabling from November 1, 1996. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1966 to June 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  On appeal, a 
March 1999 Board decision addressing these issues was vacated 
and remanded by a June 2000 order of the United States Court 
of Appeals for Veterans Claims (Court).  In compliance with 
that Court order, in April 2001 the Board requested a medical 
opinion from the Veteran's Health Administration (VHA) 
physician.  The opinion has been received and associated with 
the claims file.  


FINDINGS OF FACT

1.  From June 1995 to August 26, 1996, the veteran's PTSD was 
productive of not more than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; manifested by objective symptoms 
of subdued mood and mildly restricted affect, and reported 
symptomatology of regular nightmares, recurrent intrusive 
recollections, sleep disturbance, temper outbursts, 
difficulty concentrating, hypervigilance, and startle 
response, productive of not more than definite industrial 
impairment.  

2.  From November 1996 to December 10, 1997, the veteran's 
PTSD was primarily manifested by mildly restricted affect, 
depression, anxiety, disturbances of motivation and mood of 
poor anger control and irritability, difficulty in 
establishing and maintaining effective work and social 
relationships, with reports of nightmares nightly, 
exaggerated startle response, survivor's guilt, intrusive 
recollections, rare flashbacks, sleep disturbance, and 
hypervigilance; during this period, the veteran's PTSD was 
productive of not more than considerable industrial 
impairment.  

3.  From December 10, 1997, the veteran's PTSD has been 
primarily manifested by demonstrable inability to obtain or 
retain employment.  

4.  For the period prior to December 10, 1997, the veteran's 
service-connected PTSD was not of sufficient severity as to 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD, for the period from June 1995 to August 26, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996).

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD, for the period from November 1, 1996 to 
December 10, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.132, Diagnostic Code 9411 (1996).

3.  The schedular criteria for a 100 percent schedular rating 
for PTSD, for the period from December 10, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996).

4.  The criteria for a TDIU, for the period prior to December 
10, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000). 

5.  The veteran's claim of entitlement to a TDIU, for the 
period from December 10, 1997, is moot.  38 U.S.C.A. 
§§ 511(a), 7104 (West 1991); 38 C.F.R. §§ 4.16(a), 20.101 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCCA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical examination when such 
examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The law has 
been implemented by regulations at 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that, in this veteran's case, the VCCA 
requirements have been met.  The veteran has been afforded 
various VA psychiatric examinations, including in August 
1995, April 1997, October 1997, May 1998, October 1999, and 
April 2000, as well as a comprehensive VHA opinion in 2001.  
In the rating decisions and statements of the case, the RO 
advised the veteran of what must be demonstrated to establish 
a higher schedular rating for PTSD, and to establish a TDIU, 
including on an extraschedular basis.  

Further, the RO has obtained, or made reasonable efforts to 
obtain, all treatment records or other evidence which might 
be relevant to the veteran's claim.  The veteran has not 
identified any additional treatment records or other evidence 
which have not been obtained.  Accordingly, no further notice 
to the veteran or assistance in acquiring additional medical 
evidence is required.  

I.  Initial Rating for PTSD

Legal Criteria  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing a veteran's 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including anxiety neurosis and 
PTSD, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has evaluated the veteran's claim under both 
the old criteria (for the period June 1995 to August 1996, 
and from November 1, 1996 forward) as well as the revised 
regulations (for the period from November 7, 1996 forward). 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating encompassed definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in definite 
industrial impairment.  

A 50 percent disability rating contemplated considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and situations where 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating encompassed severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132.

With respect to applying these criteria, the Court has held 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  See Hood v. Brown, 4 Vet. 
App. 301 (1993). The Court invited the Board to "construe" 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 100 percent rating under the rating criteria in effect 
prior to November 7, 1996 was warranted where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or for demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132 (1996).  

The Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2000).  Under that formulation, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

In June 1995 the veteran filed a claim for service connection 
for PTSD.  A rating decision by the RO in February 1996 
granted service connection for PTSD and assigned a 10 percent 
rating.  The veteran entered disagreement with the assigned 
rating.  Subsequently, during the appeal, the RO in August 
1996 awarded a 30 percent rating, effective from June 21, 
1995, the date of the veteran's claim for service connection 
for PTSD.  In October 1996, under the old criteria, the RO 
awarded a 50 percent rating for the veteran's PTSD, effective 
from November 1, 1996.  A temporary total rating was granted 
for a period of hospitalization (38 C.F.R. § 4.29) from 
August 26 through October 1996.  For the period beginning 
November 1, 1996, the RO has rated the veteran's PTSD as 50 
percent disabling under the old criteria, and from November 
7, 1996 has rated the veteran's PTSD as 50 percent disabling 
under the revised criteria. 

Factual Background

The evidence of record reflects that, in May 1995, the 
veteran was diagnosed by VA with PTSD. 

A VA examination report from August 1995 shows that the 
veteran reported that while he was stationed in Vietnam, from 
September 1966 to September 1967, he served as an armored 
personnel driver and ammunition handler, saw a significant 
amount of "action," and witnessed many traumatic events.  
He reported that after service he worked various odd jobs, 
including one job with the railroad for seven years.  He 
began driving trucks in 1979 and continued to the date of 
this examination.  He reported that he enjoyed this 
occupation because he was able to remain solitary most of the 
time and did not have to interact much with people.  The 
veteran reported that his first psychiatric contact had been 
four to five years earlier.  He complained of regular 
nightmares, recurrent intrusive recollections, and emotional 
numbing.  He preferred to be isolated and away from people.   
He also reported sleep disturbance, temper outbursts, 
drifting off and not being able to pay attention or 
concentrate, hypervigilance, and startle response when he 
heard loud noises.  

The veteran denied symptoms of sustained low-mood in the 
absence of PTSD symptoms.  He denied psychotic symptoms or 
symptoms consistent with mania, or any other psychiatric 
symptoms.  Objective examination found a subdued mood with 
affect mildly restricted ("a stoic manner"), and 
endorsement of symptoms of PTSD.  The diagnosis was PTSD.  
The examiner added that he suspected that the veteran was 
minimizing his symptoms to some degree.  

During a personal hearing in April 1996, the veteran 
testified that he experienced flashbacks, that he awoke six 
or seven times during the night, that he did not have many 
friends or want to get close to people.  He did not socialize 
much, but was comfortable at home.  The veteran's wife 
testified that it was difficult dealing with the veteran, 
that they had experienced arguments, and the veteran had 
difficulty with authority. 

From August 26, 1996 to October 4, 1996, the veteran was 
hospitalized by VA for PTSD, depression secondary thereto, 
and personality traits.  The veteran reported quitting his 
job, being irritable, having sleep problems, and having some 
intrusive thoughts.  The discharge report indicated that the 
veteran's condition was satisfactory and that he could resume 
pre-hospitalization activities.  The social work discharge 
report indicated that the veteran was considerably impaired 
by PTSD, with moderate symptoms of being unable to relax.  

James Thompson, Ph.D., reported in November 1996 that the 
veteran was experiencing an unusually high amount of 
psychological distress.  He appeared to be suffering from 
depression, anxiety, anger, distrust, physical pain and 
discomfort, and introversive tendencies.  

The veteran's VA vocational rehabilitation folder includes a 
report from 
Dr. Pradham, dated in January 1997, in which he expressed the 
opinions that: the veteran's PTSD was very mild; the veteran 
also had a cluster B personality disorder; and the cluster B 
personality disorder, not PTSD symptomatology, was 
interfering with occupational functioning.  Dr. Pradham 
reported that the veteran's personality had caused him to 
lose numerous jobs.  

A report from Philip Ascheman, Ph.D., dated in February and 
March 1997, reflects diagnoses for the veteran of adjustment 
disorder with mixed anxiety and depressed mood, which were 
symptoms of PTSD, and cluster B personality traits.  The 
veteran reportedly showed no evidence of emotional distress, 
and may have over reported symptoms associated with PTSD. 

A VA compensation examination for PTSD and mental disorders 
in April 1997 resulted in the Axis I diagnosis of PTSD with 
chronic secondary depressive disorder, and an Axis II 
diagnosis of cluster B traits.  The Global Assessment of 
Functioning (GAF) score was 60. 

According to a report of psychological testing in June 1997, 
the results were consistent with a recent history of 
treatment for PTSD.  Other notations included that the 
veteran's thoughts were clear.  The veteran reported that 
when mood difficulties began, he tended to separate himself 
and to be seclusive.  He also reported that he had difficulty 
with anger management, and had nightmares and startle 
responses.  

A VA compensation examination for PTSD in October 1997 
resulted in the diagnosis of PTSD with depression component.  
The assigned GAF score was 66.  

In a letter dated December 10, 1997, James Dennert, M.D., 
offered the opinion that the veteran was totally disabled due 
to his PTSD.  He also attributed to the veteran's PTSD the 
reported symptoms of nightmares, increased startle response, 
and a tendency to isolate himself. 

On a VA compensation examination for PTSD in May 1998, the 
veteran complained of nightmares nightly, exaggerated startle 
response, and expressions of survivor's guilt.  He reported 
that he experienced intrusive recollections 2 or 3 times per 
day and rare flashbacks.  The veteran reported that he tended 
to isolate himself and avoid people generally, including 
maintaining some emotional distance with his wife and 
children.  He also reported sleep disturbance, irritability, 
poor anger control, and hypervigilance.  

Mental status examination revealed adequate short- and long-
term memory, with possible mild impairment of concentration.  
He acknowledged suicidal ideation, but denied plan or intent.  
The impression was that the veteran had cluster B personality 
traits, especially narcissistic and histrionic traits.  
Although insufficient to warrant a diagnosis of a personality 
disorder, the examiners reported that the veteran's 
"personality traits clearly have a significant impact on his 
social and vocational functioning," and that the veteran's 
irritability and poor anger control may be related to PTSD, 
but there was no clear relationship between his rigidity and 
PTSD.  The Axis I psychiatric diagnoses were PTSD by history, 
and adjustment disorder with depressed mood.  The Axis II 
diagnosis was personality disorder not otherwise specified, 
primarily cluster B traits, especially narcissistic and 
histrionic traits.  The GAF score assigned was 45.  

During a personal hearing in October 1998 before the 
undersigned member of the Board, sitting at Des Moines, Iowa, 
the veteran testified regarding his stressful experiences in 
service.  He said that he currently had only one friend and 
did not go out often, had conflict with his wife, including 
threatening and striking her, and he had recurring dreams.  
He did not want people to be around him.  

A VA summary of hospitalization from April to June 1999 shows 
symptoms of tense affect, depression, auditory 
hallucinations, panic attacks, tendency to isolate, 
nightmares and intrusive thoughts about Vietnam, difficulty 
with anger, and difficulty with concentration.  The Axis I 
diagnosis was chronic PTSD with depression and anger, and GAF 
scores of 41 on admission and 47 on discharge were assigned.  

A VA PTSD examination in October 1999 resulted in an Axis I 
diagnosis of chronic PTSD with depressive symptoms.  The GAF 
score was 52.  The VA examiner opined that the veteran's PTSD 
symptomatology did not appear to have increased since 1998, 
and that social and industrial impairment remained at the 
considerable level.  A VA outpatient treatment entry in 
October 1999 characterized the veteran's PTSD with psychotic 
features, depression, and anxiety as severe, and that it 
resulted in severe difficulty with interpersonal 
relationships and rendered the veteran unemployable.  

VA outpatient treatment records reflect a nurse 
practitioner's diagnosis of PTSD, with a GAF score of 45 in 
January 2000.  Complaints included depression, tendency to 
isolate, impaired concentration, reduced interest in 
activities, nightmares, flashbacks, and night sweats.  
Clinical findings included irritable mood.  The reviewing VA 
psychiatrist in January 2000 assigned GAF scores of 65 and 
55.  

At a VA PTSD examination in April 2000, the veteran reported 
that he isolated himself at home, and that he belonged to the 
American Legion but did not attend meetings.  He was unable 
to tolerate the stress of a work situation.  He was irritable 
and tended to get into conflict with people, had night 
sweats, felt tired during the day, had problems with anger 
control, was nervous and jumpy and easily startled, had 
auditory hallucinations when stressed, and had difficulty 
concentrating and remembering, crying spells, low moods, 
worry about finances, loss of interest, poor self esteem, low 
self-confidence, and suicidal thoughts.  The examiner offered 
the opinion that the veteran's diagnosed PTSD was productive 
of moderate social and industrial impairment, but that the 
veteran was not unemployable due solely to his PTSD.  The GAF 
score assigned for PTSD only was 58.  A VA outpatient 
treatment entry in April 2000 reflects a diagnosis of chronic 
PTSD with psychotic features, depression, and anger, and a 
GAF score of 42.  

A VHA medical opinion, which was requested by the Board in 
April 2001, was received at the Board in June 2001.  A VHA 
senior psychiatrist, Vicente Tuason, M.D., after a review of 
the evidence of record, offered diagnoses and various medical 
opinions.  These opinions included that it was possible to 
distinguish between the symptomatology attributable to the 
veteran's service-connected PTSD and his non-service-
connected personality disorder (Cluster B traits).  Dr. 
Tuason wrote that the veteran's PTSD seriously affected the 
ability to establish and maintain effective and favorable 
relationships with people (social impairment) and seriously 
affected reliability, productivity, flexibility, and 
efficiency levels in performing occupational tasks 
(industrial impairment).  

Dr. Tuason assigned a GAF score of 40 for impairment due to 
PTSD, indicated to represent serious PTSD symptoms and 
serious impairments in social and occupational functioning.  
The VHA psychiatrist also assigned a GAF score of 40 for 
impairment due to non-service-connected personality disorder 
or non-service-connected psychiatric disorder, indicated by 
the psychiatrist to represent serious impairment of social 
and industrial functions.  Dr. Tuason also offered the 
opinion that the veteran was unable to obtain (secure) or 
maintain (follow) any form of substantially gainful 
employment due solely to his service-connected PTSD. 

Analysis

For the period from June 1995 to the time of the veteran's 
hospitalization on August 26, 1996, the Board finds that the 
veteran's symptomatology associated with PTSD was encompassed 
by a 30 percent rating, including the symptomatology of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
evidence reflects that for this period the veteran had 
objective symptoms of subdued mood and mildly restricted 
affect, which, along with the veteran's reported 
symptomatology of regular nightmares, recurrent intrusive 
recollections, sleep disturbance, temper outbursts, 
difficulty concentrating, hypervigilance, and startle 
response, were productive of not more than definite 
industrial impairment.  

During this period, the evidence does not demonstrate 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, or 
situations where by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Therefore, a rating in excess of 30 percent for PTSD, for the 
period from June 1995 to the time of the veteran's 
hospitalization on August 26, 1996, is not warranted.  
38 U.S.C.A. §§ 1155, 5107; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

For the period from November 1996 to December 10, 1997, 
applying the revised criteria in effect since November 7, 
1996, the Board finds that the veteran's PTSD was primarily 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  mildly 
restricted affect, depression, and anxiety (though not panic 
attacks), and disturbances of motivation and mood.  The mood 
disturbances included poor anger control and irritability.  

For this period, the veteran's PTSD was also manifested by 
difficulty in establishing and maintaining effective work and 
social relationships, as reflected by his tendency to 
withdraw or isolate himself during certain periods.  The 
veteran has also reported other symptomatology such as 
nightmares nightly, exaggerated startle response, survivor's 
guilt, intrusive recollections and rare flashbacks, sleep 
disturbance, and hypervigilance.  A private psychologist who 
diagnosed and treated the veteran in February and March 1997 
indicated that the veteran may have over reported symptoms 
associated with PTSD.  Such symptomatology is contemplated by 
a 50 percent rating under either the new or old rating 
criteria.  

Though not all of the symptomatology listed for a particular 
rating is required to be shown to warrant that rating, the 
Board notes that, for the period from November 1996 to 
December 10, 1997, the veteran's PTSD was not manifested by 
other symptomatology encompassed by a 50 percent rating under 
the revised criteria, to include circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  The May 1997 VA examination report indicated the 
veteran reported concentration problems, which the examiner 
attributed to the veteran's depression.  However, objective 
examination noted that the veteran's cognition was grossly 
intact.  At the May 1997 examination and in October 1997, 
objective findings did not include memory or concentration 
deficits.  

The Board finds that, under the revised criteria, the next 
higher rating of 70 percent is not warranted for the period 
from November 1996 to December 10, 1997.  The evidence does 
not demonstrate that the veteran's service-connected PTSD was 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships.  

Although some mood disturbances were noted, they have not 
been shown to be due to the symptoms indicated for a 70 
percent rating.  While at the examination in May 1998 the 
veteran acknowledged suicidal ideation, he denied plan or 
intent.  The disability picture as a whole does not reflect 
other occasions of reported suicidal ideation.  The veteran 
has been diagnosed with depression which has not been 
differentiated from his PTSD, but the evidence does not show 
that the veteran had near-continuous panic, or that, during 
this period, his depression affected his ability to function 
independently, appropriately or effectively.  The veteran had 
impaired impulse control, such as unprovoked irritability, 
that was reported to result in violence against his wife on 
one occasion.  Meeting a single criterion, however, does 
warrant a 70 percent rating.  Therefore, a rating in excess 
of 50 percent from November 7, 1996, under the revised rating 
criteria in effect beginning November 7, 1996, is not 
warranted.  38 C.F.R. § 4.130 (2000). 

Likewise, for the period from November 1996 to December 10, 
1997, under the old rating criteria, the evidence 
demonstrates the PTSD symptomatology resulted in reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce not more than considerable industrial 
impairment.  Such impairment is encompassed by a 50 percent 
rating under the old rating criteria for considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

For the period from November 1996 to December 10, 1997, the 
Board finds that, under the former criteria (in effect 
through November 6, 1996), the veteran's symptomatology 
associated with PTSD was encompassed by a 50 percent rating, 
including the symptomatology of considerable impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in not more than considerable 
industrial impairment.  The evidence does not demonstrate 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, or severe 
industrial impairment, during this period.  38 C.F.R. § 4.132 
(1996).  

For the period from November 1996 to December 10, 1997, the 
Board has considered the reported GAF scores.  The GAF or 
global assessment of functioning, is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  The GAF score is based on all of the veteran's 
psychiatric impairments.  In considering the entire 
disability picture, the Board notes that in April 1997 the 
assigned GAF score was 60, and in October 1997 the GAF score 
was 66.  A 51 to 60 GAF score indicates moderate symptoms or 
"moderate difficulty in social, occupational, or school 
functioning."  Carpenter  v. Brown, 8 Vet. App. 240, 242 
(1995).  A 61 to 70 GAF score indicates some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

Considering the veteran's disability picture as a whole, the 
Board notes that the GAF scores during the relevant period 
from November 1996 to December 10, 1997 were consistent with 
mild to moderate symptoms or only some difficulty in social 
and occupational functioning.  The Board finds that such mild 
to moderate symptomatology or impairment in social and 
occupational functioning is well encompassed by a 50 percent 
rating for PTSD under either the old or the new rating 
criteria.  Based on this evidence, the Board finds that, for 
the period from November 1, 1996 to December 10, 1997, the 
schedular criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 
9411 (1996).

In contrast, since December 10, 1997, the veteran's PTSD has 
been primarily manifested by demonstrable inability to obtain 
or retain employment.  The letter dated December 10, 1997 
reflecting Dr. Dennert's opinion that the veteran was totally 
disabled due to his PTSD is the first medical opinion to 
document the veteran's unemployability.  Although the veteran 
did not work in substantially gainful employment following 
his hospitalization through October 1996, the evidence does 
not demonstrate PTSD symptomatology prior to December 10, 
1997 to warrant a rating in excess of 50 percent.  
Significantly, Dr. Dennert's opinion is based primarily on 
PTSD symptomatology of nightmares, increased startle 
response, and a tendency to be isolated.  None of this 
symptomatology is reflected by the criteria for a 100 percent 
rating.  Nevertheless, the Board has considered the evidence 
as a whole.  In determining the appropriate stage for a 100 
percent rating, the Board construes Dr. Dennert's opinion of 
unemployability broadly in light of subsequent GAF scores 
ranging from 40 to 45, which are consistent with inability to 
work due to PTSD, and in light of the recent VHA opinion of 
unemployability.  

During the period from December 10, 1997, the Board notes 
that various GAF scores assigned during this time range from 
a low of 40 to a high of 65.  The ones most favorable to the 
veteran for compensation purposes include a VA examination in 
May 1998 which assigned a GAF score of 45 for all psychiatric 
symptomatology, the June 1999 VA hospitalization report which 
indicated a GAF of 41 on admission, a January 2000 VA 
outpatient entry which assigned a GAF score of 45, a VA 
outpatient entry in April 2000 which reflects a GAF score of 
42, and the 2001 VHA opinion, based on PTSD symptomatology 
alone, which assigned a GAF score of 40.  

A GAF score of 31 to 40 represents some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41 
to 50 is defined as: "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown,  9 Vet. App. 266 (1996).  The GAF scores 
from 40 to 45 assigned for this period, therefore, represent 
medical opinions of the veteran's inability to work and 
inability to keep a job, consistent with a 100 percent rating 
for total industrial impairment as contemplated by the old 
rating criteria for PTSD.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

For these reasons, the Board finds that the criteria for a 
100 percent schedular rating for PTSD for the period since 
December 10, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996).  As a 100 percent schedular 
rating is granted under the old criteria, the Board does not 
reach the question of whether a 100 percent schedular rating 
for PTSD would also be warranted under the revised rating 
criteria in effect from November 7, 1996.  

The Board has considered the veteran's representative's 
contention that the 100 percent schedular rating for PTSD 
should be effective from the date of the veteran's claim in 
June 1995, in essence, without any staged ratings.  The 
representative asserts that the 2001 VHA opinion "covers the 
entire time that the claim has been under consideration."  

Although Dr. Tuason thoroughly reviewed the evidence of 
record, the opinion did not indicate that the veteran was 
unemployable for the entire period of the claim, nor did the 
opinion indicate that PTSD symptomatology had been so severe 
as to meet the schedular criteria for a 100 percent rating.  
Dr. Tuason's opinion regarding unemployability was that the 
veteran "is" unable to obtain or maintain substantially 
gainful employment.  The VHA opinion's general statement that 
the "symptoms and clinical findings observed continue across 
time" indicates only that symptoms continued, but not that 
were always seriously impairing from June 1995.  This general 
statement about the continuance of symptomatology across time 
is qualified in the same paragraph of the VHA opinion by the 
statement that staged ratings of 30 percent and 50 percent 
document both the presence "and severity" of PTSD.  
Further, the basis of the VHA opinion - assigning a GAF of 40 
(which reflects inability to work) and the explicit opinion 
that the veteran was unemployable due solely to PTSD - was 
based primarily on referenced clinical findings and medical 
opinions on or after December 10, 1997.  

As noted in the foregoing analysis, the first medical opinion 
as to the veteran's unemployability was dated December 10, 
1997, and even that opinion was not supported by 
symptomatology required for a 100 percent rating.  
Thereafter, the 45 GAF score, which reflects inability to 
work, was not reported until May 1998.  The VHA psychiatrist 
noted that the veteran had been housebound since 1996, but 
relied primarily on clinical findings in a January 27, 2000 
VA treatment report, and an April 10, 2000 private 
examination report, in reaching an opinion.  

Further, the 2001 VHA opinion did not in any way dispute the 
specific symptomatology, specific clinical findings, or 
opinions as to degree of severity, for example, of an August 
1995 VA examination report (mild symptoms of affect and 
mood), the August 1996 to October 1996 VA hospitalization 
report (showing considerable impairment due to PTSD and a 
return to pre-hospitalization activities), a January 1997 
opinion (that the veteran's PTSD was very mild), and the 
assigned GAF scores during VA examinations in April 1997 and 
October 1997 (reflecting only mild and moderate symptoms).  
For these reasons, the Board concludes that the preponderance 
of the evidence is against a schedular 100 percent rating for 
PTSD prior to December 10, 1997.  

II.  TDIU

The veteran filed a claim for TDIU or unemployability 
benefits in January 1997.  He wrote that he had last worked 
full time on July 10, 1996, which was prior to the 
hospitalization in August 1996 for PTSD treatment.  He 
contends that he has been unemployable due solely to PTSD.  

A veteran may be awarded a TDIU upon a showing that he or she 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).  The 
issue is whether the veteran's service-connected disability 
or disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, VA may not reject the claim without producing evidence, 
as distinguished from mere conjecture, that the veteran's 
service-connected disability or disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The veteran's military occupational specialty was field 
artillery.  The veteran reported that after service he worked 
at 17 jobs in 27 years, the longest of which was with a 
railroad for 7 years, from 1973 to 1979.  These jobs included 
various trucking or transportation companies, and, 
additionally, odd jobs.  The veteran quit his job on July 10, 
1996.  At his hearing before the undersigned member of the 
Board at Des Moines, the veteran testified that a commercial 
driver's license would not permit him to use the medications 
he was on, and that he was offered vocational rehabilitation 
but it did not work out.

The veteran's service-connected disability consists of PTSD, 
rated as 30 percent disabling from June 1995, 50 percent 
disabling from November 1996, and 100 percent disabling from 
December 10, 1997.  The VHA medical opinion requested by the 
Board in April 2001 included the opinion that the veteran was 
unable to obtain (secure) or maintain (follow) any form of 
substantially gainful employment due solely to his service-
connected PTSD.  Additionally, the VHA psychiatrist assigned 
a GAF score of 40, which reflects major impairment in work, 
or inability to work.  

As indicated previously in this decision, the Board has 
determined that the veteran has been demonstrably unable to 
obtain or retain employment since December 10, 1997.  This 
evidence demonstrates that the criteria for a TDIU have been 
met from December 10, 1997.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2000).  

However, because the veteran has been determined to be 
entitled to a 100 percent schedular rating for PTSD from 
December 10, 1997, the issue of a TDIU for this period of 
time is moot.  The Board's jurisdiction extends to "[a]ll 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary . . . ."  38 C.F.R. § 20.101(a) 
(2000); see also 38 U.S.C.A. §§ 7104(a), 511(a) (West 1991).  
In light of the Board's decision herein that a 100 percent 
schedular rating is warranted for the veteran's service-
connected PTSD from December 10, 1997, for the period from 
December 10, 1997 there remains no "question" of law or 
fact for the Board's decision.  See Waterhouse v. Principi, 3 
Vet. App. 473 (1992).  

The issue of a TDIU for the period from December 10, 1997 is 
moot because a TDIU requires that the schedular rating be 
less than total.  See 38 C.F.R. § 4.16(a) ("[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total").  Thus, the 
greater benefit has been granted for the period from December 
10, 1997.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Court 
has held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law." Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 Vet. 
App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995). 

With regard to the period before December 10, 1997, however, 
the Board finds that the criteria for a TDIU have not been 
met.  Prior to December 10, 1997, the veteran's service-
connected PTSD has been rated as 30 percent disabling from 
June 1995, and 50 percent disabling from November 1996 to 
December 10, 1997.  Even where, as in this veteran's case, 
for the period prior to December 10, 1997, a schedular 60 
percent rating was not in effect for the only service-
connected disability of PTSD, a TDIU may be considered on an 
extra-schedular basis even though the disability rating does 
not meet the schedular criteria if the veteran's service-
connected disability, in light of his education and 
occupational background, precludes him from securing and 
following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2000).  
For the period prior to December 10, 1997, the Board finds 
that the veteran's PTSD, his only service-connected 
disability, was not of such severity as to preclude him from 
engaging in all types of substantially gainful employment 
consistent with his education and occupational background.  
From the date the veteran filed his claim in January 1997, 
until December 10, 1997, the evidence does not demonstrate 
that he was unable to secure or follow a substantially 
gainful occupation due solely to his PTSD.  The veteran did 
not work following the period of hospitalization from August 
to November 1996.  However, for a veteran to prevail on a 
claim for a TDIU rating, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence does not demonstrate that, prior to December 10, 
1997, the veteran was unable to secure and follow a 
substantially gainful occupation due solely to his PTSD.  
There is medical opinion evidence which recognizes that the 
veteran's PTSD was productive of even considerable industrial 
impairment, but no medical opinion that he was unemployable.  

Additionally, there is affirmative medical opinion evidence 
during this period which reflects that the veteran was not 
unemployable due to his service-connected PTSD.  The evidence 
includes a November 1996 report from James Thompson, Ph.D., 
which indicated that, because of the veteran's non-service-
connected personality disorder and service-connected PTSD, he 
was "likely to have problems in the work setting."  A 
December 1996 counseling psychologist's narrative as part of 
a vocational rehabilitation assessment indicated that the 
veteran's situation had not changed since the November 1996 
evaluation, and concluded that she could not determine if it 
was feasible for the veteran to pursue a vocational goal.  A 
report of psychiatric evaluation in January 1997 by Dr. 
Pradhan diagnosed only very mild PTSD and concluded that it 
was not the veteran's PTSD that was interfering with his 
occupational functioning, but his personality disorder.  A 
licensed social worker letter in March 1997 indicates that 
the veteran's PTSD "symptoms have posed extreme difficulties 
in maintaining stable employment."  The April 1997 VA mental 
disorders examination concluded that, in addition to the 
veteran's PTSD and depression, he had cluster B personality 
traits.  The examiner further concluded that "the veteran's 
current level of symptoms does not suggest an individual who 
is totally disabled."  

A VA examiner in April 1997, as part of a general medical 
examination, concluded that the veteran was "employable and 
even capable of a certain amount of physical stress.  In my 
opinion, if there is significant disability in this veteran, 
it is primarily in the neuropsychiatric category."  Based on 
this evidence, the Board finds that, for the period prior to 
December 10, 1997, the preponderance of the evidence is 
against the claim for TDIU for any period prior to December 
10, 1997.  38 U.S.C.A. §§ 1155, 5107; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

An appeal for a rating in excess of 30 percent for PTSD, for 
the period from June 1995 to August 26, 1996, is denied. 

An appeal for a rating in excess of 50 percent for PTSD, for 
the period from November 1, 1996 to December 10, 1997, is 
denied.  

A 100 percent rating for PTSD, for the period from December 
10, 1997, is granted. 






An appeal for a TDIU for the period prior to December 10, 
1997 is denied.

An appeal for a TDIU for the period from December 10, 1997, 
being moot, is dismissed for lack of jurisdiction. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

